     Case 8:19-cv-02004-JLS-ADS Document 51 Filed 11/20/20 Page 1 of 1 Page ID #:455



 1
 2
 3
 4                                                                       JS-6
 5
 6                                 UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
      DANIEL GERSTENHABER,                              Case No. 8:19-cv-02004-JLS-ADS
      individually and on behalf of all
10    others similarly situated,                        ORDER GRANTING STIPULATION
11                                                      TO DISMISS
                           Plaintiff,
12                   vs.                                District Judge: Josephine L. Staton
13    CLIENT RESOURCE GROUP, INC.
14                         Defendant.
15
16                   The Court has reviewed the Stipulation to Dismiss of Plaintiff Daniel
17
      Gerstenhaber and Defendant Client Resource Group, Inc. Good cause appearing,
18
19
      the Court grants the parties’ Stipulation to Dismiss Plaintiff’s individual claim,

20    with prejudice, and to dismiss without prejudice the putative class action claims
21
      asserted by Plaintiff pursuant to FRCP 41(a)(1)(A)(ii), with each party to bear their
22
23    respective attorneys’ fees and costs.
24
      IT IS SO ORDERED.
25
26    Dated: November 20, 2020                          JOSEPHINE L. STATON
                                                     ____________________________________
27                                                   Hon. Josephine L. Staton
28                                                   United States District Judge

      {00142506;1}                                  1
                                                                    ORDER GRANTING STIPULATION TO DISMISS
                                                                                Case No: 8:19-cv-02004-JLS-ADS
